Title: To Benjamin Franklin from Sarah Bache, 14 September 1779
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear & Honoured Sir
Philadelphia Septr. 14. 1779
Every body seems to be sorry that Mr Gerard is going to leave Philada. but particularly this Family whose esteem he has entirely gain’d, he is kind enough to take charge of a Box of Squirril skins for Temple in which is a parcel of news papers for you, and a peice of homespun Silk which I have long wish’d to send you for the Queen whose character I admire, and spoke to M Gerard last winter about it, but never had an opportunity that I chose to trust it by, I could not presume to ask her acceptance of it from myself, but from you it may be agreable, it will shew what can be sent from America to the Looms of France— We are well satisfied with your sending Benjamin to Geneva knowing well that you would do every thing by him for the best, but I cannot help feeling very sensibly when I consider the distance he is removed from you, I wish with all my heart that his Brother Will was with you, but much more so that you were with us—
I am indeed much obliged to you for your very kind present it never could have come at a more seasonable time, and particularly so as they are all necessary, and the Bills Mr Bache sent to Mr Williams with a list has never been heard of, the Ministers Secretary Cousin Williams writes has taken charge of them from Boston, and he is now expected every hour, but how could my dear Papa give me so severe a reprimand for wishing for a little finery, he would not I am sure if he knew how much I have felt it, last Winter was a Season of Triumph to the Wigs and they spent it gaily, you would not have had me I am sure, stay away from the Ambassadors, or the Generals entertainments, nor when I was invited to Spend the day with General Washington and his Lady, and you would have been the last person I am sure to have wished to see me dress’d with singularity, tho I never loved dress so much as to wish to be particularly fine yet I never will go out when I cannot apear so as to do credit to my Family and Husband, the Assembly we went to as Mr B: was particularly chose to regulate them, the subcribtion was 15 pound, but to a Subcribtion Ball of which there was numbers, we never went to one tho always ask’d, I can asure my dear Papa that industry in this house is by no Means lay’d aside, but as to spinning linnen cannot think of that till I have got that wove which we spun three years ago, Mr Dufeild has bribed a Weaver that lives on his Farm to weave me eighteen yards, by making him three or four shutles for nothing and keeping it a secret from the Country people who will not suffer them to weave for those in town, this is the third weavers it has been at, and many fair promises I have had about it, tis now done and whitening, but forty yards of the best remains at Ledietz yet, that I was to have had home a twelvemonth last month, Mrs Keply who is gone to Lancaster is to try to get it done there for me, but not a thread will they weave but for hard money, my Maid is now spinning Wool for winter stockins for the whole Family, which will be no dificulty in the Manufactering as I knit them myself, I only mention these things that you may see the Ball is not the only reason that the wheel is lay’d aside, I did not mention the Feathers and pins as necessarys of life, as my Papa seems to think, I meant that as common necessarys were so dear, I could not aford to get any thing that was not, and beg’d he would send me a few of the others, nor should I have had such wishes, but being in constant hope that things would soon return to their former channel, I kept up my spirrits and wished to mix with the world, but that hope with me is now intirely over, and this winter aproaches with so many horrors that I shall not want any thing to go abroad in, if I can be comfortable at home, my spirrits which I have kept up during my being drove about from place to place, much better than most peoples I mett with, has been lowered by nothing but the depreciation of the money which has been amaizing lately, so that home will be the place for me this winter, as I cannot get a common winter cloak and hat but just decent under two hundred pounds, as to gauze now its fifty dollars a yard tis beyond my wish and I should think it not only a shame but a sin to buy it, if I had Millions. I should be contented with muslin Caps if I could procure them in the winter, in the Summer I went without, and as to cambrick I have none to make lace of, it is indeed as you say that money is too cheap for there is so many people that are not used to have it, nor know the proper use of it, that get so much that they care not wether they give one dollar or a hundred for any thing they want, but to those whose every dollar is the same as a silver one, which is our case, it is particularly hard, for Mr B: could not bear to do business in the manner it has been done in this place, which has been almost all by Monopolizing and forestalling, however if he gets business from France all may yet be well again— Aunt Mecom was very well lately, I had a letter from her, my little Girl has just return’d from Mr Dufeilds, she has gone through the Summer charmingly and got all her teeth, I think myself very lucky to have had such a Friend, it has been very unhealthy this Summer in town, and the houses for many miles round so much distroy’d that there was no getting a place to take the Children to; all Mr D: family were fond of Betsy and very good to her, she loves them quite as well as she does us, I wish with all my heart you could see her and hear her talk, I think she is the favorite of her Papa, indeed she is one of the best behaved little things I ever saw, and quite as grave as Benjamin—
The first time I see General Washington I shall deliver your message to him, he talk’d to me several times about you last Winter— There has so many people desired me to remember them to you that I know not were to begin, but Mr Dufeild’s Family and the Miss Cliftons I must not forget as they were among those who desir’d to be particularly rememberd to you— I am my dear Papa with the greatest afection your Dutifull Daughter
S Bache
 
Addressed: Dr. Franklin
